                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:17-CV-215-BR

FRESENIUS MEDICAL CARE                        )
HOLDINGS, INC. doing business as              )
FRESENIUS MEDICAL CARE NORTH                  )
AMERICA,                                      )
                  Plaintiff,                  )               ORDER
                                              )
       v.                                     )
                                              )
TOWN OF LILLINGTON, et al.,                   )
                                              )
                      Defendants.             )


       This matter is before the court on defendant No. 1 Chinese Restaurant’s motion to adopt

the motion to dismiss (DE # 28) and supporting memorandum of law (DE # 29) filed by No. 1

Restaurant at Lillington, Inc. (DE # 68.) Plaintiff Fresenius Medical Care Holdings, Inc. does

not oppose this motion. (DE # 71.) In the interest of judicial efficiency and for cause shown,

defendant’s motion is ALLOWED.

       Plaintiff shall, consistent with the Federal Rules of Civil Procedure and Local Civil Rule

7.1, file any response to the adopted motion within 21 days of the entry of this order. Defendant

may file any necessary reply thereto within 14 days.

       This 4 September 2019.




                                     __________________________________

                                                       W. Earl Britt
                                                       Senior U.S. District Judge
